Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
Claims 98, 113 are amended.  Claims 98-102,104-116 are pending.
Claims 98-102,104-116 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haynes ( 2007/0292583) in view of WO 99/37169 and Monsalve-Gonzalez ( 2003/0104103).
For claim 98, Haynes et al disclose a method of producing stabilized whole grain wheat flour.  The method comprises the step of stabilizing the coarse fraction by heating the coarse fraction before, during or after the grinding of milling.  The stabilized coarse fraction or stabilized bran component may be combined with a fine fraction which contains predominantly endosperm to obtain a stabilized whole grain wheat flour.  The stabilization substantially reduces the lipase and lipoxygenase activity without substantial gelatinization of the starch.  For claim 111, the stabilization is carried out by heating at a temperature of 100-140 degree C. For claim 104,  whole cereal grains may be tempered  to a moisture content of about 11-14.5%.  Tempering methods include soaking the whole wheat berried for limited time periods in a bath or vat or the whole berries may be surface sprayed with water and permitted to soak or tempered. For claims 98,108  in other embodiments, at least one or all of the retained or recovered ground coarse fractions may be stabilized or enzymatically inactivated using an edible stabilizing agent or treatment alone or in combination with thermal treatment.  For claim 103, exemplary of edible stabilizing agents which may be employed in a stabilizing effective amount includes 
Haynes et al do not disclose the concentration of the lipase inhibitor and the pH cited in claims 98,the temperature as in claims 99,100,101,102,109,110  the treatment as in claims 105-107, the properties as in claims 113-116 and the application of steam as in claim 112.
WO 99/37169 discloses a method for the preparation of grains having substantially enhanced moisture imbibing capability or potential.  WO 99/371169 discloses the step of subjecting grain to a solution of osmotically active solutes under conditions to allow absorption of a required amount of solution.  WO 169 discloses osmotically active components such as acids including citric acid, acetic acid, lactic acid or  salts thereof can be used.    Example 4 discloses treating wheat by addition to the solute acetic acid in amount including .2%, .4%,.6% and .8% relative to the dry wheat.  ( see pages 2,6-7) 
Monsalve-Gonzalez disclose a method of treating bran with an edible acidulant in amounts sufficient to reduce the pH of the bran to about 4-6 to form an acidified bran.  The bran can be pure or isolated bran or admixed with flour such as in whole grain flour.  ( see paragraph 0010)
Haynes et al disclose effective amounts of stabilizing agent including organic acids are used to inactivate the enzymes in the bran fraction.  It would have been obvious to one skilled in the art to follow the guidance of WO 99/37169 to determine the amount and concentration and to vary the parameter depending on the extent of inhibition desired.  It would have been obvious to one ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges particularly in view of the fact that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in the disclosed set of percentages ranges is the optimum combination of percentages.   While example 4 of WO 99/37169 .
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
In the response, applicant argues neither Hanyes nor  Lewis discloses or suggests the use of lactic acid as a lipase inhibitor.  The examiner respectfully disagrees.  Haynes discloses stabilization substantially reduces the lipase activity.  Haynes also discloses stabilizing agents including organic acids which would encompass lactic acid because lactic acid is a well-known organic acid.  While example 4 in Lewis discloses the use of acetic acid.  The reference discloses on page 7 that other solute including lactic acid can be used.   Applicant further argues that example 4 in Lewis discloses using vinegar which generally contain 4% acetic acid.  Thus, the amount of acetic acid used in Lewis would range from .08-.32% acetic acid.  The examiner respectfully disagrees.  The percent of .2,.4.6 and .8 % disclosed in example 4 is the percent of acetic acid not the percent of vinegar.  Lewis specifically discloses “ the percentage of contained acetic acid relative to the dry wheat is .2,.4.6 and .8%.  Furthermore,  applicant has not submitted any evidence to show that all vinegars contains 4% acetic acid and that the vinegar disclosed in Lewis is the ones cited by applicant.  Applicant shows that the amount of lactic acid in claim 98 ranges from  about.4-1%.  The amounts disclosed in Lewis fall within the range calculated by applicant.  When other acid is used, it would have been obvious to one skilled in the art to follow the guideline of the acetic acid. It would have been well within the skill of one in the art to one skilled in the art to determine the amount of lactic acid when it is used following guideline of Lewis without undue experimentation.  
Applicant argues that Lewis is unconcerned with stabilization.  Lewis teaches the use of acetic acid to preserve the high-moisture grain by preventing microbial growth.  Thus, one skilled in the art would not look seek guidance for selecting a concentration to effectively stabilize a bran and germ component.  This argument is not persuasive.    While Lewis teaches a different reason for treating the grain with acetic acid, the method is still directed at treating grain with acetic acid.  The inhibition of 
With respect to the Monsalve-Gonzalez reference, applicant argues that Gonzales teaches maintaining at specific pH for different purpose, one skilled in the art would not look to Monsalve-Gonzalez.  The examiner respectfully disagrees.  Even if Monsalve-Gonzalez teaches a different purpose, the teaching is relevant in that it teaches the proper pH to maintain the bran during acidic treatment.  Thus, one skilled in the art in treating the grain of Haynes with organic acid would look to Monsalve-Gonzalez for the general guidance on the proper pH.  While Monsalve-Gonzalez does not disclose lactic acid, Monsalve-Gonzalez  discloses the use of organic acid which is equivalent to lactic acid.  The reference is not relied upon for teaching of lipase inhibitor.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793